                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


TRACY L. GIFFORD,
                                                                   OPINION AND ORDER
                              Plaintiff,
       v.
                                                                         18-cv-260-slc
PHH MORTGAGE CORPORATION, d/b/a
COLDWELL BANKER MORTGAGE,

                              Defendant.




       Plaintiff Tracy Gifford alleges that her mortgage lender, defendant PHH Mortgage

Corporation, failed to provide a good faith estimate of the property taxes on the home she

purchased and escrowed approximately $2,000 less than it should have to pay her first property

tax bill. Gifford contends that because she was under the assumption that the escrow account

would cover the entire amount that she owed for taxes, she did not make any further payment

and was placed in delinquent status. To account for the discrepancy, PHH increased her

monthly mortgage payment by about $400 for two months and $168.38 thereafter, placing

Gifford in financial hardship. Accordingly, Gifford filed suit in the Buffalo County Circuit Court

on March 8, 2018, bringing claims for monetary relief against PHH for misrepresentation

(intentional, negligent and strict liability) under Wisconsin law and violations of the Truth in

Lending Act (TILA), 15 U.S.C. § 1601 et seq., and the Wisconsin Deceptive Trade Practices Act

(DTPA), Wis. Stat. § 100.18. PHH removed the case to this court on April 13, 2018. Dkt. 1.

       Before the court is defendant PHH’s motion to dismiss Gifford’s amended complaint on

the grounds that: (1) Gifford’s TILA claim is barred by the applicable statute of limitations; (2)

Gifford’s state law misrepresentation claims are barred by the economic loss doctrine; (3) Gifford

cannot state a claim under Wis. Stat. § 100.18 because that statute does not apply to the
parties’ lending relationship; and (4) Gifford cannot state a misrepresentation or § 100.18 claim

because an escrow estimate is not a representation of fact. As explained below, plaintiff’s claims

are weak, but I am declining to dismiss them at the front end of the lawsuit because a few

additional facts need to be adduced.

       I have drawn the following facts from Gifford’s amended complaint (dkt. 9) and I assume

these facts to be true for the purpose of deciding PHH’s motion to dismiss. Arnett v. Webster,

658 F.3d 742, 751 (7th Cir. 2011).




                                  ALLEGATIONS OF FACT

       Plaintiff Tracy Gifford resides in Mondovi, Wisconsin. Defendant PHH Mortgage

Corporation, which does business as Coldwell Banker Mortgage, has its principal place of

business in Mt. Laurel, New Jersey.

       On March 25, 2015, plaintiff received a mortgage loan from PHH to purchase the house

where she currently resides. In order to afford the house, Gifford needed her monthly payment

to be about $700. PHH told her that her monthly payment would be $709.38, and Gifford

relied on that disclosure in deciding to take out the mortgage loan and purchase the house.

       PHH estimated that the amount of property taxes on Gifford’s new property would be

$1,140.72, or $95.06 per month. However, Gifford’s actual property taxes in the first year of

ownership were $3,188.30, which is $2,047.58 more than–-and almost triple–-PHH’s estimate.

PHH did not disclose to Gifford that the amount being escrowed for the property taxes would

not cover the entire property tax bill, leading Gifford to believe that $1,140.72 was the entire

amount owed in property taxes and that the escrow would cover it. As a result, Gifford failed

to pay her entire property tax bill for that year.

                                                 3
       To remedy the shortfall, on February 1, 2017, PHH increased Gifford’s monthly payment

to $1,116.40, or $407.02 more than her original payment. On April 1, 2018, PHH reduced the

payments to $877.76, which is $168.38 higher than her original monthly payment of $709.38,

about a 24% increase. Gifford now struggles to make her monthly payments and her other

expenses. Gifford contends that PHH knew or should have known that the amount being

escrowed was not enough to cover the entire amount of her property taxes.




                                           OPINION

I. Rule 12(b)(6): Its Availability to PHH and Its Requirements

       Gifford contends that the court cannot consider PHH’s motion under Fed. R. Civ. P.

12(b)(6) because PHH already filed an answer to Gifford’s original complaint, which Gifford

says is essentially identical to the amended complaint. In support, Gifford cites Loud Records LLC

v. Minervini, 621 F. Supp. 2d 672, 675 (W.D. Wis. 2009), in which Judge Crabb construed

defendant’s motion to dismiss under Rule 12(b)(6) as a motion for judgment on the pleadings

under Rule 12(c) because defendant had filed his motion long after he answered the complaint.

Gifford’s argument and reliance on Loud is misplaced. “[I]t is well established that the amended

pleading supersedes the original pleading,” and that once amended “the original pleading no

longer performs any function in the case.” Wellness Community-National v. Wellness House, 70

F.3d 46, 49 (7th Cir. 1995) (internal quotation marks and citation omitted). Therefore, PHH

correctly brings its motion under Rule 12(b)(6).

       A Rule 12(b)(6) motion “challenges the viability of a complaint by arguing that it fails

to state a claim upon which relief may be granted.” Camasta v. Jos. A. Bank Clothiers, Inc., 761



                                                4
F.3d 732, 736 (7th Cir. 2014). In deciding a motion under Rule 12(b)(6), the court views the

complaint in the light most favorable to the non-movant, accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the non-movant’s favor. Vesely v.

Armslist LLC, 762 F.3d 661, 664 (7th Cir. 2014).

       A claim survives a Rule 12(b)(6) challenge when it “contain[s] sufficient factual matter

. . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. This means that “the

complaint must contain ‘allegations plausibly suggesting (not merely consistent with)’ an

entitlement to relief.” Alam v. Miller Brewing Co., 709 F.3d 662, 666 (7th Cir. 2013).




II. Analysis of Plaintiff’s Claims

       PHH challenges each of Gifford’s claims, arguing that her TILA claims are barred by the

applicable statute of limitations, her misrepresentation claims are barred by the economic loss

doctrine, her § 100.18 claims fail to allege a public representation, and alternatively, her

misrepresentation and § 100.18 claims fail to allege the necessary element of a misrepresentation

of fact. I will address each challenge separately:




                                                  5
       A. Statute of Limitations

       PHH challenges Gifford’s TILA claim as untimely. Gifford contends that PHH waived

its statute of limitations argument by not pleading it as an affirmative defense in its answer to

the original complaint. Gifford is incorrect. The fact that PHH did not raise an affirmative

defense in its answer to Gifford’s original complaint is irrelevant because the amended complaint

now is the operative pleading in this case. PHH appropriately raised the statue of limitations

defense at its first opportunity after Gifford filed her amended complaint. See Chasensky v.

Walker, 740 F.3d 1088, 1094 (7th Cir. 2014) (finding same). “Because a plaintiff’s new

complaint wipes away prior pleadings, the amended complaint opens the door for defendants

to raise new and previously unmentioned affirmative defenses.” Massey v. Helman, 196 F.3d

727, 735 (7th Cir. 1999) (citations omitted). In addition, the court of appeals “has specifically

held that defendants do not waive an affirmative defense by failing to raise it in their answer so

long as they assert the affirmative defense in a subsequent motion to dismiss.” Id. at 735, n.5

(citing Blaney v. United States, 34 F.3d 509, 512 (7th Cir. 1994)).

       The crux of the parties’ substantive dispute regarding timeliness is whether Gifford’s

TILA claim is subject to a one-year or a three-year statute of limitations period under 15 U.S.C.

§ 1640(e), which states:

               Except as provided in the subsequent sentence, any action under
               this section may be brought in any United States district court, or
               in any other court of competent jurisdiction, within one year from
               the date of the occurrence of the violation or, in the case of a
               violation involving a private education loan (as that term is defined
               in section 1650(a) of this title), 1 year from the date on which the
               first regular payment of principal is due under the loan. Any action
               under this section with respect to any violation of section 1639,
               1639b, or 1639c of this title may be brought in any United States
               district court, or in any other court of competent jurisdiction,
               before the end of the 3-year period beginning on the date of the

                                                6
                occurrence of the violation. This subsection does not bar a person
                from asserting a violation of this subchapter in an action to collect
                the debt which was brought more than one year from the date of
                the occurrence of the violation as a matter of defense by
                recoupment or set-off in such action, except as otherwise provided
                by State law.

        PHH relies on the first sentence of this provision to support its contention that a one-

year limitations period applies. Gifford relies on the three-year statute of limitations period

provided for in the second sentence, arguing that § 1639(b)(1) (regarding timing of certain

disclosures) and §1639c (regarding minimum standards for residential loans) are “relevant” to

her lawsuit. In particular, Gifford contends that PHH violated 12 C.F.R. § 1026.19(e)(3)(iii),

which is a regulation promulgated pursuant to § 1639c(b)(3)(A) (allowing Consumer Financial

Protection Bureau to prescribe regulations to carry out § 1639c). The version of the regulation

in effect at the time Gifford sought financing provides:1

                (3) Good faith determination for estimates of closing costs.

                                              *    *    *
                        (iii) Variations permitted for certain charges. An
                        estimate of the following charges is in good faith if
                        it is consistent with the best information reasonably
                        available to the creditor at the time it is disclosed,
                        regardless of whether the amount paid by the
                        consumer exceeds the amount disclosed under
                        paragraph (e)(1)(i) of this section:
                                             *     *     *


       1
          Gifford contends in her response brief that “[t]he regulation at issue herein was published in
2013 under the title ‘2013 Integrated M ortgage Disclosures Rule Under the Real Estate Settlement
Procedures Act (Regulation X) and the Truth in Lending Act (Regulation Z).’ See e.g., 78 Fed. Reg.
79730.” Dkt. 16 at 6. However, a review of 78 Fed. Reg. 79730 reveals that, notwithstanding its
reference to “2013” in its title, this particular rule became effective on August 1, 2015, after Gifford
applied for and received financing. This seem s to have little effect on Gifford’s argument because it
appears that PHH was required to provide Gifford with a good faith estimate of her escrow amount even
at the time she applied for her mortgage.

                                                   7
                               (C) Amounts placed into an escrow,
                               impound, reserve, or similar account;

                               (D) Charges paid to third-party
                               service providers selected by the
                               consumer consistent with paragraph
                               (e)(1)(vi)(A) of this section that are
                               not on the list provided pursuant to
                               paragraph (e)(1)(vi)(C) of this
                               section; and

                               (E) Charges paid for third-party
                               services not required by the creditor.
                               These charges may be paid to
                               affiliates of the creditor.

               12 C.F.R. § 1026.19 (Dec. 30, 2011 to Oct. 2, 2015 version)

       In its reply, PHH clarifies that because Gifford seeks only monetary damages and not

rescission, the damages provision in 15 U.S.C. § 1640(a) applies:

               [I]n the case of a failure to comply with any requirement under
               section 1639 of this title, paragraph (1) or (2) of section 1639b(c)
               of this title, or section 1639c(a) of this title, an amount equal to
               the sum of all finance charges and fees paid by the consumer,
               unless the creditor demonstrates that the failure to comply is not
               material.

               § 1640(a)(4).

In Fendon v. Bank of Am., N.A., 877 F.3d 714 (7th Cir. 2017), the court noted that after this statutory

authorization of damages, “[t]he first sentence of § 1640(e) then sets a one-year period of limitations

for any claim under § 1640 as a whole.” Id. at 716. However, the court also noted that the second

and later sentences of § 1640(e) “provide some exceptions” [for violations of §§ 1639, 1639b,

and 1639c]. Id. Gifford alleges that these excepted sections govern her claims.

       PHH acknowledges that there are exceptions to the one-year statute of limitations period

for actions enforcing violations of §§ 1639, 1639b, and 1639c, but it faults Gifford for not


                                                  8
invoking any of these particular sections until her response brief, in which she cites the general

disclosure requirements of § 1639c, a regulation that purportedly corresponds to those

requirements and the grant of regulatory authority in § 1639c(b)(3)(A). See dkt. 16 at 5.

       Contrary to PHH’s suggestion, Gifford was not required to identify in her complaint the

specific statutory or regulatory provisions that PHH allegedly violated. Alioto v. Town of Lisbon,

651 F.3d 715, 721 (7th Cir. 2011) (“[W]e have stated repeatedly (and frequently) that a

complaint need not plead legal theories, which can be learned during discovery.”); see also Rabe

v. United Air Lines, Inc., 636 F.3d 866, 872 (7th Cir. 2011) (“A complaint need not identify legal

theories, and specifying an incorrect legal theory is not a fatal error.”). PHH, however, correctly

points out that Gifford has failed to cite any case law in support of her pronouncement that §

1639c governs her particular claim and that § 1639c is the enabling legislation for 12 C.F.R. §

1026.19(e)(3)(iii). To the same effect, although Gifford states in her response that she “would

raise” an equitable tolling defense if the court determines that the one-year statute of limitations

period applies in her case, nothing in her amended complaint or her response contain facts

related to her due diligence in bringing her claims or that extraordinary circumstances beyond

her control that prevented her from timely bringing her claims. See Bensman v. U.S. Forest Serv.,

408 F.3d 945, 964 (7th Cir. 2005) (“Equitable tolling is a doctrine used sparingly, reserved for

those situations in which extraordinary circumstances prevent a party from filing on time.”).

       PHH cites a case from the Northern District of Georgia with similar facts to the instant

case in which the court held:

               For residential mortgage transactions, TILA requires creditors to
               disclose, among other things, the amount of “estimated taxes” for
               the mortgaged property in the initial year of the loan and the
               “estimated monthly amount” to be escrowed for such taxes. §

                                                 9
                1639d(h)(3)-(4); see also 12 C.F.R. § 226.18(s)(3)(i)(C) (requiring
                disclosure of “an estimate of the amount of taxes” payable from
                each monthly payment to the escrow account). Generally, a
                private civil action for violation of TILA’s disclosure requirements
                must be brought within one year of the alleged violation. 15
                U.S.C. § 1640(e).

                Clarke v. Fid. Bank, 2015 WL 11549240, at *2 (N.D. Ga. June 4,
                2015), rep. and rec. adopt. in part and rej. in part, 2015 WL
                11605377 (N.D. Ga. June 30, 2015).

Although the court in Clarke did not expressly say so (because it had no need to say so), the

provision allowing for a three-year statute of limitations period for certain violations does not

apply to violations of § 1639d, meaning the general one-year statute of limitations period in §

1640(e) applies without the possibility of exceptions.

        At this early stage, and without further information about which specific provisions of

the TILA actually govern Gifford’s claim, I cannot determine whether her claim is subject to a

one-year or a three-year statute of limitations. Therefore, I will deny this aspect of PHH’s

motion to dismiss Gifford’s TILA claims. See Tregenza v. Great American Communications Co., 12

F.3d 717, 719 (7th Cir. 1993) (“The statute of limitations is an affirmative defense, and a

plaintiff is not required to negate an affirmative defense in his complaint.”); see also Stuart v. Local

727, Int'l Bhd. of Teamsters, 771 F.3d 1014, 1018 (7th Cir. 2014) (reaffirming holding in

Tregenza).




III. Economic Loss Doctrine

        PHH argues that all of Gifford’s misrepresentation claims are barred by the economic loss

doctrine, which is “a judicially-created remedies principle that operates generally to preclude

contracting parties from pursuing tort recovery for purely economic or commercial losses

                                                  10
associated with the contract relationship.” Tietsworth v. Harley-Davidson, Inc., 2004 WI 32, ¶ 23,

270 Wis.2d 146, 677 N.W.2d 233. The general idea behind the doctrine is straightforward and

uncontroversial: it bars dissatisfied buyers from using tort law to recover losses that were or

should have been protected against through contract law. Digicorp, Inc. v. Ameritech Corp., 2003

WI 54, ¶ 35, 262 Wis.2d 32, 662 N.W.2d 652.

        The Wisconsin Supreme Court first applied the economic loss doctrine in the context of

products liability cases that did not involve personal injury or damage to property apart from the

product itself. E.g., Sunnyslope Grading, Inc. v. Miller, Bradford and Risberg, Inc., 148 Wis.2d 910,

916, 437 N.W.2d 213, 215 (1989) (doctrine precludes recovery in tort for economic losses

resulting from failure of product to live up to contracting party’s expectations). Over the years,

the Wisconsin Supreme Court (the Court) has expanded the doctrine to cover many other areas

and a broad array of relationships, both commercial and noncommercial.                    Zimmerman v.

Logemann, 2009 WL 4407205, at *7-8 (W.D. Wis. Nov. 30, 2009). In doing so, the Court has

struggled to delineate the boundaries of the doctrine, often issuing closely divided or fractured

opinions. Id. (summarizing cases). For example, as PHH points out, the Court has found that

the doctrine applies to common-law claims for misrepresentation that occur in the context of

residential, or noncommercial, real estate transactions,2 Below v. Norton, 2008 WI 77, ¶ 23, 310

Wis. 2d 713, 727, 751 N.W.2d 351, 358 (involving misrepresentation about broken sewer line

in sale of house), and the Court assumed that the doctrine could apply to cases involving “a




       2
          That said, since 2009, W is. Stat. § 895.10 has provided that a transferee in a residential real
estate transaction may bring a tort claim for intentional misrepresentation by the transferor.

                                                   11
contract to lend money,” Wickenhauser v. Lehtinen, 2007 WI 82, ¶¶ 39-41, 302 Wis. 2d 41, 734

N.W.2d 855.

       However, as Gifford points out, Wisconsin has not extended the economic loss doctrine

to cover contracts for services. Ins. Co. of N. Am. v. Cease Elec. Inc., 2004 WI 139, ¶ 52, 276 Wis.

2d 361, 381, 688 N.W.2d 462, 472. Where a contract is for a mixture of products and services,

then courts apply the “predominant purpose test” to determine if a contract is for products or

services. Kalahari Dev., LLC v. Iconica, Inc., 2012 WI App 34, ¶23, 340 Wis. 2d 454, 811

N.W.2d 825. If the contract is predominantly one for a service, then the economic loss doctrine

does not bar a tort claim. Id. Gifford proclaims, without citing any supporting legal authority,

that her mortgage was primarily a contract for a service.

       For its part, PHH notes that in Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547 (7th Cir.

2012), the Seventh Circuit recognized that the economic loss doctrine bars negligent

misrepresentation claims stemming from a mortgage relationship, more particularly, the terms

of a loan modification. But as Gifford notes, Wigod involved the application of Illinois state law

and did not discuss the distinction between contracts for products and contracts for services.

Even so, the court’s reasoning is somewhat instructive: Any duty Wells Fargo may have had to

provide accurate information to Wigod arose directly from their commercial and contractual

relationship, and any disclosure duties owed were contractual, and therefore did not sound in

the torts of negligence. Id.

       In Zimmerman, 2009 WL 4407205 (an opinion that I wrote), this court considered

whether the economic loss doctrine barred the Zimmermans’ claims that they were duped into

accepting a home loan that they could not afford by their mortgage broker, appraiser, and

lenders, who falsified their financial information and inflated the appraisal of their property.

                                                12
Although the Zimmermans did not argue that their mortgage loan contract was primarily one

for services, I noted in dicta that there would be little support for such an argument. Id. at *8

(citing National Operating, L.P. v. Mutual Life Ins. Co. of New York, 2001 WI 87, ¶¶ 50-51, 244

Wis.2d 839, 863, 630 N.W.2d 116, 128 (mortgage loans are security agreements subject to

Article 9 of UCC); Spencer v. DHI Mortgage Co., Ltd., 2009 WL 1930161, *3 (E.D. Cal. 2009)

(applying economic loss doctrine to dispute about loan); Hunter v. Sterling Bank, 588 F. Supp.

2d 645, 651-52 (E.D. Pa. 2008) (assuming that economic loss doctrine applies to loan

contracts)). Six years later, Magistrate Judge Joseph in the Eastern District of Wisconsin applied

the economic loss doctrine to a claim by consumer borrowers against their lender for negligence

in processing a loan modification, reasoning that

               The processing of the paperwork for a loan modification is a
               necessary step to obtaining the modified product—the mortgage
               loan. Just as the lender’s processing of paperwork so that the
               borrower can receive a mortgage in the first instance does not
               transform the mortgage contract into a contract for services, the
               bank’s processing of paperwork in relation to the loan modification
               does not transform it into a contract for services. Thus, I do not
               find that the alleged contract to modify the mortgage loan was a
               contract for services.

               Srok v. Bank of Am., 2015 WL 6828078, *7 (E.D. Wis. Nov. 6, 2015).

       More recently, the Bankruptcy Court for the Eastern District of Wisconsin disagreed with

the holding in Srok and found that the debtors’ mortgage lending contract with their bank was

not a contract for a product. In re POC Properties, LLC, 580 B.R. 504, 511-12 (Bankr. E.D. Wis.

2017) (involving bank’s statements about renewing debtors’ loan). It held that either because

the debtors’ tort claims of misrepresentation and bad faith “involve[] a services contract that

would not be subject to Wisconsin’s economic loss doctrine, or because the policy behind the



                                               13
doctrine does not appear to apply to this situation, the Debtors’ claims in this case are not

limited by the economic loss doctrine.” Id. at 512.

       “In order to determine whether a given contract between two parties is one for services

or products, a court is to apply the ‘predominant purpose’ test by considering objective and

subjective factors such as ‘the amount charged for services and the amount charged for materials,

whether the purpose or ‘thrust’ of the contract was for goods or for services and the language

used in the contract to describe the project.’” Trinity Lutheran Church v. Dorschner Excavating, Inc.,

2006 WI App 22, ¶ 22, 289 Wis. 2d 252, 266, 710 N.W.2d 680, 687 (quoting Linden v. Cascade

Stone Co., Inc., 2005 WI 113, ¶ 20, 283 Wis. 2d 606, 620, 699 N.W.2d 189, 196) (involving

contract for home remodeling).         “The predominant purpose test is a ‘totality of the

circumstances’ test.” Id.

       Gifford has failed to discuss any of the factors relevant to determining whether her

mortgage lending contract was one for a service versus a product. Citing Srok, PHH argues that

its escrow disclosures were part of the processing paperwork to provide Gifford with a product:

her loan. However, even if this is true, the source of Gifford’s harm resulted from an escrow

estimate that PHH provided for Gifford’s property taxes. Although the escrow amount factors

into Gifford’s monthly payment, PHH has not shown that it is part of the loan itself. Arguably,

escrow could be considered a service that PHH provides. The money paid into escrow is a

separate payment that is part of Gifford’s monthly payment but it is not part of her mortgage

loan, which is the product in this case.

       That said, Wisconsin has adopted the Uniform Commercial Code (UCC), Wis. Stat. Ch.

401 to 420, which governs mortgage loans. See National Operating, 2001 WI 87, ¶¶ 29-49. With



                                                 14
respect to goods subject to the UCC and the economic loss doctrine, the Wisconsin Supreme

Court has explained that

              Wisconsin has recognized the superior ability of contract law, and
              in particular the Uniform Commercial Code (UCC), to deal with
              certain kinds of disputes. Cease Elec., 276 Wis. 2d 361, ¶ 33, 688
              N.W.2d 462. In Cease Electric, however, we declined to apply the
              economic loss doctrine to contracts for services. Id., ¶ 2. Central to
              our decision was the fact that no body of law similar to the UCC
              applies to contracts for services. We recognized that the UCC
              provides a “comprehensive system for compensating consumers for
              economic loss arising from the purchase of defective products.” Id.,
              ¶ 28 (citing State Farm, 225 Wis. 2d at 342, 592 N.W.2d 201.)
              When a product proves to be defective, the UCC allows the
              aggrieved buyer to sue for breach of warranty or (under certain
              circumstances) to return the goods and sue for breach of contract.
              Id., ¶ 29. See also Wis. Stat. §§ 402.313 (express warranties),
              402.314, 402.315 (implied warranties), 402.602 (rejection), 402.
              608 (revoking acceptance).

              Grams v. Milk Prod., Inc., 2005 WI 112, ¶ 15, 283 Wis. 2d 511,
              520-21, 699 N.W.2d 167, 171-72.

       In sum, because it is at least plausible that Gifford could show that the service contract

exception to the economic loss doctrine applies in this case, I am denying PHH’s front-end

motion to dismiss Gifford’s misrepresentation claims as barred by the economic loss doctrine.

We likely will revisit this issue once the record has been developed further.




IV. Public Representation

        A party violates the Wisconsin Deceptive Trade Practices Act, Wis. Stat. § 100. 18,

when it makes a false representation to “the public” with the intent to induce an obligation and

causes a pecuniary loss to the plaintiff. Novell v. Migliaccio, 2008 WI 44, ¶ 49, 309 Wis.2d 132,

749 N.W.2d 544. PHH contends that its alleged misrepresentation about the amount of



                                               15
Gifford’s escrow was not directed at a member of “the public” as that term has been construed

by Wisconsin courts. A plaintiff is a member of the public under Wisconsin law unless it has

a “particular relationship” with the defendant. State v. Automatic Merchandisers of America, Inc.,

64 Wis. 2d 659, 664, 221 N.W.2d 683 (1974). The only instance in which the Wisconsin

courts have found a “particular relationship” was when the parties had entered into a contract

that pre-dated the alleged misrepresentation at issue in the case. Kailin v. Armstrong, 252 Wis.

2d 676, 709-10, 643 N.W.2d 132 (Wis. App. 2002); see also Uniek, Inc. v. Dollar General Corp.,

474 F. Supp. 2d 1034, 1039-40 (W.D. Wis. 2007) (finding particular relationship in light of

parties’ thirteen year relationship under a “letter of understanding”). PHH contends that it had

a “particular and ongoing relationship” with Gifford because the parties exchanged disclosures

relating to the lending relationship. However, PHH’s escrow estimate was made at the outset

of the parties’ contractual relationship, before the mortgage contract was finalized, and arguably

was intended to induce Gifford to agree to the loan amount and mortgage terms. Therefore,

drawing all reasonable inferences in Gifford’s favor, I find that Gifford has alleged facts sufficient

to suggest that she was a member of the public at the time the alleged misrepresentation was

made. See Epic Sys. Corp. v. Attachmate Corp., 2016 WL 3461596, at *9 (W.D. Wis. June 21,

2016) (finding genuine dispute issue of fact as to whether software licensee was member of

public).




V. Factual Representation

       In an additional challenge to Gifford’s state law claims, PHH contends that because

Gifford bases her claims on PHH’s escrow estimate, she has not alleged a representation of fact



                                                 16
necessary to state a prima facie claim for misrepresentation or deceptive trade practices. PHH

argues that two different federal courts have dismissed misrepresentation claims on this ground.

See Kirby v. Bank of Am., N.A., 2012 WL 1067944, at *10 (S.D. Miss. Mar. 29, 2012) (“This

Court agrees that the Defendants clearly disclosed that the tax escrow amount was an estimate

and thus it was not a misrepresentation.”); Abel–Malak v. JP Morgan Chase Bank, N.A., 748 F.

Supp. 2d 505, 514 (D. Md. 2010) (holding that an escrow estimate during a real estate

settlement was not false as a matter of law because it was explicitly deemed an estimate).

However, I do not have sufficient information to make that determination at this stage in the

case. In both Kirby and Abdel-Malak, the courts had more factual information about the

circumstances surrounding the representations at issue. For example, in ruling on defendant’s

motion for summary judgment, the district court in Kirby reviewed the HUD-1 form on which

plaintiffs based their misrepresentation claims and determined that “HUD-1 is simply a list of

all the relevant charges related to the loan transaction and necessarily restates numbers that are

derived from other features of the loan agreement.” 2012 WL 1067944, at *10. Similarly, the

court in Abdel-Malak, was able to determine from evidence presented by the parties in

conjunction with a motion for a preliminary injunction that “[p]laintiffs were aware that their

escrow payment obligations were estimates which were subject to change,” and “the escrow

payments in [defendant’s] statements were explicitly deemed ‘estimates.’” 748 F. Supp. 2d at

514.

       In sum, I agree with PHH that it seems unlikely that Gifford will be able to show that

an “estimate” provided to her by her lender was a factual representation. See Tietjen v. Ninneman,

2017 WL 5634878, at *5 (E.D. Wis. Sept. 29, 2017) (finding that plaintiff had not alleged



                                               17
misrepresentation of fact about pension where Pension Estimate Form made clear that figure

used was estimate). However, because it is not yet clear how PHH represented the escrow

amount to Gifford, it is not possible for the court to determine that the escrow amount can be

expressly deemed an estimate.




                                          ORDER

       IT IS ORDERED THAT defendant PHH Mortgage Corporation’s motion to dismiss the

complaint under F. R. Civ. P. 12(b)(6) is DENIED.

       Entered this 19th day of November, 2018.

                                           BY THE COURT:

                                           /s/
                                           _______________________
                                           STEPHEN L. CROCKER
                                           Magistrate Judge




                                             18
